Case 4:20-cv-00672 Document 41-2 Filed on 06/14/21 in TXSD Page 1 of 4




                       Exhibit 1
     Case 4:20-cv-00672 Document 41-2 Filed on 06/14/21 in TXSD Page 2 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ETHLOKIA PLUMBER ex rel. K.W.                §
                                             §
                     Plaintiffs,             §
v.                                           §      Civil Action No. 4:20-CV-00672
                                             §
HARRIS COUNTY DEPARTMENT                     §
OF EDUCATION,                                §
                                             §
                     Defendant.              §

                             NOTICE OF DEPOSITION


Please take notice that on Tuesday, June 1, 2021, or a mutually agreeable date,
commencing at 9:30 a.m., the undersigned will take the deposition of the Harris
County Department of Education before a certified court reporter.

List of Topics for Harris County Department of Education Representative:

     1. Knowledge of HCDE’s policies and procedures relating to the use of restraint;
     2. Knowledge of reports and complaints made to HCDE regarding the use of
        unlawful restraints;
     3. Knowledge of reports and complaints made to HCDE regarding injuries
        resulting from the restraint of students;
     4. Knowledge of the discipline and/or termination of staff relating to the restraint
        of students;
     5. Knowledge of investigations and/or reports by third parties relating to the
        restraint of students.
     6. Knowledge of training provided to HCDE staff on the use of restraints.

Please take further notice that:
   1. The deposition may be conducted remotely, using audio-visual conference
      technology;
   2. The court reporter may report the deposition from a location separate from the
      witness;
    Case 4:20-cv-00672 Document 41-2 Filed on 06/14/21 in TXSD Page 3 of 4




   3. Counsel for the parties and their clients may be participating from various,
      separate locations;
   4. The court reporter may administer the oath to the witness remotely;
   5. Each participating attorney may be visible to all other participants, and their
      statements will be audible to all participants;
   6. All exhibits may be provided simultaneously and electronically to the witness
      and all participants;
   7. The court reporter may record the testimony using stenography;
   8. The deposition may be recorded electronically;
   9. Counsel for all parties will be required to stipulate on the record:
          a. Their consent to this manner of deposition; and
          b. Their waiver of any objection to this manner of deposition, including
             any objection to the admissibility at trial of this testimony based on this
             manner of deposition.

Please contact the noticing attorney at least five calendar days prior to the
deposition to confirm the identity and contact information of those who will be
attending the deposition on behalf of Harris County Department of Education so
that the necessary credentials, call-in numbers, firm name, email address, services,
testing and information, if necessary, can be arranged and provided to you prior to
the proceeding.


                                        Respectfully submitted,

                                        /s/L. Kym Davis Rogers

                                        Brandon W Duke
                                        S.D. Adm. No. 2857734
                                        State Bar No. 24094476
                                        bduke@winston.com
                                        Rachael E. Thompson
                                        S.D. Adm. No. 3640278
                                        State Bar No. 24117139
                                        rthompson@winston.com
                                        Winston & Strawn, LLP
                                        800 Capitol St., Suite 2400
                                        Houston, Texas 77002
                                        Phone 713.651.2600
                                        Fax 713.651.2700
   Case 4:20-cv-00672 Document 41-2 Filed on 06/14/21 in TXSD Page 4 of 4




                                    L. Kym Davis Rogers
                                    S.D. Adm. No. 3640648
                                    State Bar No. 00796442
                                    krogers@disabilityrightstx.org
                                    Kathryn Hogan
                                    State Bar No. 24091702
                                    khogan@disabilityrightstx.org
                                    Disability Rights Texas
                                    1420 W. Mockingbird Lane, Suite 450
                                    Dallas, Texas 75247
                                    Phone 214.845.4045
                                    Fax 214.630.3472

                                    ATTORNEYS FOR PLAINTIFF

                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing document has been
served on all known counsel of record via email on May 20, 2021.


Jon Erik Nichols
enichols@kbslawgroup.com
Melissa M. Goins
mgoins@kbslawgroup.com
Karczewski Bradshaw Spalding
3700 Buffalo Speedway, Suite 560
Houston, TX 77098
713-993-7060
Fax: 888-726-8374

Counsel for Defendant



                                    /s/L. Kym Davis Rogers
